In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-077 CR

____________________


ERIC DEMETRIUS LAMBRIDIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 06-08-08114-CR




MEMORANDUM OPINION
 Eric Demetrius Lambridia was convicted and sentenced on an indictment for delivery
of a controlled substance.  Lambridia filed a notice of appeal on February 5, 2007.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On February 6, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered March 21, 2007
Do not publish

Before Gaultney, Kreger and Horton, JJ.